DETAILED ACTION
Claims 1-23 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9-10, 14, and 1-23 rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2016/0095668) in view of Zhou (US 2018/0189434). 
Regarding claim 1, Kuo teaches: 
A computer-implemented method of generating an orthodontic model of tooth movements, the computer-implemented method comprising: 
generating an initial model of a patient dentition, the initial three-dimensional model comprising a first, three-dimensional representation of the patient dentition at a stage of a treatment plan; (Kuo [0032]  initial virtual dental model having dental references assigned thereto, see also [0020] the initial  virtual model is formed from a scan prior to treatment or prior to completion of treatment) 
 generating a target model of the patient dentition, the target three-dimensional model comprising a second, three-dimensional representation of the patient dentition after the stage of the treatment plan; (Kuo [0035] treatment outcome virtual dental model corresponding to the initial virtual model)
defining a plurality of caps and a plurality of links, wherein each cap of the plurality of caps represents a set of contact points on a tooth of the dentition, and wherein each link of the (Kuo [0046] dental references can be contact points between teeth (211-1, and 211-2 on Figure 2D) and cusp tips (214 on Figure 2D))
Kuo fails to teach: 
generating a relaxed model of a dental appliance from the plurality of caps and the plurality of links, the relaxed model of the dental appliance representing physical properties of the dental appliance at a first state; 
 generating a deformed model of a dental appliance from the plurality of caps and plurality of links, the deformed model of the dental appliance representing the physical properties of the dental appliance at a second state corresponding to a use of the dental appliance; 
 determining a plurality of transformational parameters, wherein the plurality of transformational parameters transform the relaxed model to the deformed model and wherein the plurality of transformational parameters are configured to direct the patient dentition from the initial model to the target model; and
 using the plurality of transformation parameters to design the dental appliance. 
Zhou teaches: 
generating a relaxed model of a dental appliance from the plurality of caps and the plurality of links, the relaxed model of the dental appliance representing physical properties of the dental appliance at a first state; (Zhou [0033]  in addition to the data representing the geometric shapes and arrangement of the teeth the numerical dental model include mechanical parameters, the relationship between the orthodontic appliance and numerical model can be expressed. See also [0029] numerical dental model may be from before treatment (relaxed) or during treatment )
(Zhou [0036] a numerical orthodontic appliance model is provide corresponding to an expected orthodontic stage of the teeth (deformed) including mechanical parameters of the orthodontic appliance)
 determining a plurality of transformational parameters, wherein the plurality of transformational parameters transform the relaxed model to the deformed model and wherein the plurality of transformational parameters are configured to direct the patient dentition from the initial model to the target model; (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the orthodontic force reaches equilibrium) and
 using the plurality of transformation parameters to design the dental appliance. (Zhou, [0077] if the models reach equilibrium then a physical orthodontic appliance may be made from the model)   
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 



The computer-implemented method of claim 1, wherein the plurality of transformation parameters comprise one or more of a plurality of forces and a plurality of moments. (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the orthodontic force reaches equilibrium)
 	Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

	Regarding claim 3, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, further comprising mapping the relaxed model onto the deformed model.  (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the orthodontic force reaches equilibrium)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. 

	Regarding claim 5, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, further comprising determining a force system for each pair of teeth.  (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the orthodontic force reaches equilibrium)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

	Regarding claim 6, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 5, further comprising summing the force system for each pair to determine a total force for a whole arch system.  (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the orthodontic force reaches equilibrium)	


	Regarding claim 9, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, wherein a whole arch system has no total force or total moment.  (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the orthodontic force reaches equilibrium)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 10, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, wherein the initial model of patient dentition comprises a scan of the patient dentition or a mold of the patient dentition.  (Kuo [0032]  initial virtual dental model having dental references assigned thereto, see also [0020] the initial  virtual model is formed from a scan prior to treatment or prior to completion of treatment)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 14, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, further comprising fabricating one or a plurality of dental appliances.  (Zhou, [0077] if the models reach equilibrium then a physical orthodontic appliance may be made from the model)   
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 16, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, further comprising creating or developing the treatment plan based on the plurality of moments.  (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the orthodontic force reaches equilibrium)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 17, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, further comprising determining an effectiveness of the treatment plan based on the plurality of moments.  (Zhou [0076-77] change of parameters over time, recalculating the deformation until the orthodontic force resisting force reach equilibrium , if failure to reach equilibrium the model is rejected (acceptance or rejection is determination of effectiveness))
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 18, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, further comprising creating a plurality of treatment plans based on the plurality of moments and selecting a target treatment plan from the (Zhou [0076-77] change of parameters over time, recalculating the deformation until the orthodontic force resisting force reach equilibrium , if failure to reach equilibrium the model is rejected and modified) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 19, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 18, wherein the selecting a target treatment plan is based on a time efficiency of the target treatment plan.  (Zhou [0076-77] change of parameters over time, recalculating the deformation until the orthodontic force resisting force reach equilibrium , if failure to reach equilibrium in a time period then it fails to meet the needs))
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 20, the combination of Kuo and Zhou teaches: 
(Zhou [0076-77] change of parameters over time, recalculating the deformation until the orthodontic force resisting force reach equilibrium , if failure to reach equilibrium the model is rejected (acceptance or rejection is determination of effectiveness))
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 21, the combination of Kuo and Zhou teaches: 
The computer-implemented method of claim 1, wherein the determining a plurality of tooth moments is performed "chair side".  (Kuo [0020] the initial  virtual model is formed from a scan prior to treatment or prior to completion of treatment See also Figure 6, the scanning device and computing device are connected, capable of being performed “chair side” )

Regarding claim 22, the combination of Kuo and Zhou teaches: 
A computer-implemented method of generating an orthodontic treatment plan, the computer-implemented method comprising:
 generating an initial model of a patient dentition, the initial three-dimensional model comprising a first, three-dimensional representation of the patient dentition at a stage of a treatment plan; (Kuo [0032]  initial virtual dental model having dental references assigned thereto, see also [0020] the initial  virtual model is formed from a scan prior to treatment or prior to completion of treatment)
generating a target model of the patient dentition, the target three-dimensional model comprising a second, three-dimensional representation of the patient dentition after the stage of the treatment plan; (Kuo [0035] treatment outcome virtual dental model corresponding to the initial virtual model)
defining a plurality of caps and a plurality of links, wherein each cap of the plurality of caps represents a set of contact points on a tooth of the dentition, and wherein each link of the plurality of links represents a connection between two of the plurality of caps; (Kuo [0046] dental references can be contact points between teeth (211-1, and 211-2 on Figure 2D) and cusp tips (214 on Figure 2D))
generating a relaxed model of a dental appliance from the plurality of caps and the plurality of links, the relaxed model of the dental appliance representing physical properties of the dental appliance at a first state; (Zhou [0033]  in addition to the data representing the geometric shapes and arrangement of the teeth the numerical dental model include mechanical parameters, the relationship between the orthodontic appliance and numerical model can be expressed. See also [0029] numerical dental model may be from before treatment (relaxed) or during treatment )
generating a deformed model of a dental appliance from the plurality of caps and plurality of links, the deformed model of the dental appliance representing the physical properties of the dental appliance at a second state corresponding to a use of the dental appliance; (Zhou [0036] a numerical orthodontic appliance model is provide corresponding to an expected orthodontic stage of the teeth (deformed) including mechanical parameters of the orthodontic appliance)
determining a plurality of transformational parameters, wherein the plurality of transformational parameters transform the relaxed model to the deformed model and wherein the plurality of transformational parameters are configured to direct the patient dentition from the initial model to the target model; (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the two models reach equilibrium)
using the plurality of transformation parameters to design the dental appliance; (Zhou, [0077] if the models reach equilibrium then a physical orthodontic appliance may be made from the model)   
and 
providing the dental appliance to a patient.  (Zhou, [0077] if the models reach equilibrium then a physical orthodontic appliance may be made from the model)   
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment (as taught by Kuo). The inventions lie in the same field of endeavor of orthodontic treatments. The motivation to combine the references is improve orthodontic performance by matching a manufacturing method to the simulated orthodontic plan. (Zhou [0015]) 

Regarding claim 23, the combination of Kuo and Zhou teaches: 
A system comprising: 
 (Kuo [0089] processor with memory) and 
one or more physical processors coupled to the memory, the one or more physical processors configured to implement a computer-implemented method using the computer-program instructions, the computer-implemented method generating a virtual depiction of an orthodontic treatment of a patient, the computer-implemented method comprising: (Kuo [0089] processor with memory)
generating an initial model of a patient dentition, the initial three-dimensional model comprising a first, three-dimensional representation of the patient dentition at a stage of a treatment plan; (Kuo [0032]  initial virtual dental model having dental references assigned thereto, see also [0020] the initial  virtual model is formed from a scan prior to treatment or prior to completion of treatment)
 -43-WSGR Docket No. 22773-309.201generating a target model of the patient dentition, the target three-dimensional model comprising a second, three-dimensional representation of the patient dentition after the stage of the treatment plan; (Kuo [0035] treatment outcome virtual dental model corresponding to the initial virtual model)
defining a plurality of caps and a plurality of links, wherein each cap of the plurality of caps represents a set of contact points on a tooth of the dentition, and wherein each link of the plurality of links represents a connection between two of the plurality of caps; (Kuo [0046] dental references can be contact points between teeth (211-1, and 211-2 on Figure 2D) and cusp tips (214 on Figure 2D))
generating a relaxed model of a dental appliance from the plurality of caps and the plurality of links, the relaxed model of the dental appliance representing physical properties of (Zhou [0033]  in addition to the data representing the geometric shapes and arrangement of the teeth the numerical dental model include mechanical parameters, the relationship between the orthodontic appliance and numerical model can be expressed. See also [0029] numerical dental model may be from before treatment (relaxed) or during treatment )
generating a deformed model of a dental appliance from the plurality of caps and plurality of links, the deformed model of the dental appliance representing the physical properties of the dental appliance at a second state corresponding to a use of the dental appliance; (Zhou [0036] a numerical orthodontic appliance model is provide corresponding to an expected orthodontic stage of the teeth (deformed) including mechanical parameters of the orthodontic appliance)
determining a plurality of transformational parameters, wherein the plurality of transformational parameters transform the relaxed model to the deformed model and wherein the plurality of transformational parameters are configured to direct the patient dentition from the initial model to the target model; (Zhou [0072-74] orthodontic change is calculates, based on a combination of the orthodontic appliance model (deformed) and the dental model (relaxed), finding a mechanical equilibrium between the two models, software can iteratively calculation the deformation on the two models  until the two models reach equilibrium) and 
using the plurality of transformation parameters to design the dental appliance. (Zhou, [0077] if the models reach equilibrium then a physical orthodontic appliance may be made from the model)   
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the modeling of an orthodontic appliance (as taught by Zhou) to the individualized treatment  

Allowable Subject Matter
Claims 4, 7-8, 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, neither the closest known prior art nor any reasonable combination thereof, teaches: 
	The computer-implemented method of claim 1, further comprising expressing the relaxed model and the deformed model in an elastic coordinate system. 

Regarding claim 7, neither the closest known prior art nor any reasonable combination thereof, teaches: 
further comprising determining a moment system for each pair of teeth.  

Regarding claim 8, neither the closest known prior art nor any reasonable combination thereof, teaches:
further comprising summing the moment system for each pair to determine a total moment for a whole arch system.  


wherein each of the plurality of caps comprises a reduced dimensional surface which represents the patient dentition.  

Regarding claim 12, neither the closest known prior art nor any reasonable combination thereof, teaches:
wherein each of the plurality of links comprises a Hookian stiffness parameter.  

Regarding claim 3, neither the closest known prior art nor any reasonable combination thereof, teaches:
further comprising repeating the determining a plurality of moments for a second stage in the treatment plan.  

Regarding claim 15, neither the closest known prior art nor any reasonable combination thereof, teaches:
wherein the method reduces a time to generate a force model by 10% relative to solid model analysis.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.